DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

This communication is in response to applicant’s response to an After Final Amendment and Response submitted on April 19, 2021 and Appellant’s Arguments in the Appeal Brief submitted on September 20, 2021 and Supplemental Appeal Brief submitted on September 29, 2021.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 12, 2022 is being considered by the examiner. 

Reason for Allowance

Claims 1-4 and 6-21 are allowable.
The following is an examiner’s statement of reasons for allowance:

As to claim 1-4 and 6-21, are allowed for the same reason/s as Applicant’s Amendments and Arguments submitted on April 19, 2021 and Appellant’s Arguments in the Appeal Brief submitted on September 20, 2021 and September 29, 2021.



Conclusion/Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



	
	/SISAY YACOB/						February 10, 2022           Primary Examiner, Art Unit 2685